Citation Nr: 1138356	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1993 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia granted service connection for lumbar degenerative disc and joint disease (10 percent from December 22, 2003).


FINDING OF FACT

The Veteran's service-connected lumbar degenerative disc and joint disease is manifested by limitation of flexion no worse than 80 degrees; has not resulted in a combined range of motion rating less than 120 degrees, muscle spasm or guarding, or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and does not include associated objective neurologic abnormalities for which separate ratings may be granted.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar degenerative disc and joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the March 2007 rating decision, the RO issued a letter in March 2004 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA examination with respect to the issue on appeal was obtained in February 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Also, the Board observes that the Veteran was scheduled for two other VA examinations in September 2005 and October 2010, but failed to report for those examinations without providing good cause.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's lumbar spine as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted in this initial rating claim.  
Here, the Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected lumbar degenerative disc and joint disease due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's lumbar degenerative disc and joint disease has been shown to cause limitation of motion of the lumbosacral spine.  This service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5243, which evaluates impairment from intervertebral disc syndrome (IVDS).  

Since September 23, 2003, DCs 5235-5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

According to post-service medical records, the Veteran reported pain in his lower back that radiated down his left leg in October 2003.  He had numbness and burning down his left leg mainly into the outer toes.  He had no weakness or bowel or bladder problems associated with his spinal complaints.  Examination revealed no significant tenderness at the midline, moderate tenderness at the left sciatic notch, and no real tenderness in the sacroiliac joints.  Straight leg raise was positive on the right at 15 degrees and on the left at 30 degrees.  Motor examination revealed normal muscle tone and bulk with no fasciculations.  The Veteran had an S1 hypalgesia on the left side.  Deep tendon reflexes were symmetrically depressed and the Veteran had an antalgic gait.  He could stand on his toes and heels.  

In November 2003, the Veteran continued to have back and left leg pain with numbness and tingling radiating down the legs.  He generally was weak in the left leg.  He had no bowel or bladder issues.  The Veteran continued to display intact motor strength, normal muscle tone and bulk, and no fasciculations.  Deep tendon reflexes remained depressed at both knees and ankles.  His gait was still antalgic.  

The Veteran underwent a lumber laminectomy in November 2003.  Post-operative records dated from December 2003 to March 2004 show good strength, normal muscle tone and bulk, and no fasciculations.  Deep tendon reflexes were symmetrically depressed.  His gait was normal-based and steady.  In March 2004, he reported no significant residual symptomatology other than some very occasional leg tingling.

The Veteran failed to report for a VA examination scheduled in September 2005.  At a VA examination in February 2007, the Veteran reported chronic low back pain rated as four on a scale of one to ten (4/10).  The pain radiated down his right leg once about a year after his surgery in 2003; the one episode occurred in 2004 and had never recurred.  He took medication.  The Veteran reported being on bed rest about once every three months over the past couple of years.  It was suggested by a physician, so the Veteran had approximately three incapacitating episodes in the last 12 months.  Moderate flare-ups occurred about once a week but severe flare-ups occurred about once every three months.  During flare-ups, the Veteran had changes in motion and functional impairment, but the examiner would have to resort to mere speculation in order to express additional limitation.  The Veteran denied weight loss, fevers, malaise, dizziness, visual disturbance, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  He walked unaided without the use of assistive devices.  The Veteran could walk about half a mile before his back started to hurt.  He was not unsteady, had had no falls, no trauma, or injury.  He was able to do his activities of daily living and his occupation was sedentary, so he had lost no work due to his back, but other than those episodes of incapacitation due to severe pain flares, his recreational activities were curtailed such that he could only do walking and he only drove for short distances because he had to take so many breaks if he tried to do long distance.  

Examination revealed forward flexion to 80 degrees with pain at 80 degrees; extension to 30 degrees with no pain; lateral flexion to 25 degrees bilaterally with pain at extremes of motion; and rotation to 25 degrees bilaterally with pain at 25 degrees.  Palpation revealed no tenderness and no paraspinal spasm.  No guarding was noted.  Neurologic examination revealed normal strength and sensation, absent deep tendon reflexes of the patella and 2+ deep tendon reflexes of the ankles.  Rectal tone was normal.  Straight leg raise test was positive bilaterally with reproduction of pain in the back.  

A VA neurologic consult dated in April 2008 shows that the Veteran had mild knee extension weakness on the right, with strength of 4+/5.  The Board observes that the Veteran had a car accident that caused trauma to his tibia; it is not clear whether his knee weakness was due to his back or the tibia trauma.  He had knee flexion, plantar flexion, and dorsiflexion of 5/5.  There was no new numbness.  He was able to forward flex at the waist without much discomfort.  Rising caused mild discomfort and he was able to do extension without much discomfort.  A VA physical therapy note in May 2008 shows that the Veteran had pain rated as 3/10 with medication and 8/10 without medication.  The Veteran ambulated independently without assistive devices.  He had difficulty transferring from sit to stand and presented with an antalgic gait.  Range of motion showed that he had 75 percent of flexion, 50 percent of extension, 50 percent of lateral bending with pain, and 50 percent of lateral rotation with pain.  The degrees of motion were not provided.  The Veteran was scheduled for a third VA examination in October 2010 but failed to report.  He has not provided any reason for his failure to report.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent for the service-connected lumbar degenerative disc and joint disease is not warranted.  The next higher rating of 20 percent for limitation of motion requires that forward flexion is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, at no time during the appeal has the Veteran's flexion when shown in degrees been less than 80 degrees.  The Board acknowledges that the Veteran had 75 percent of flexion in May 2008.  The Board observes that normal flexion is 90 degrees.  See 38 C.F.R. § 4.71a, Plate Veteran (2011).  75 percent of 90 degrees equates to 68 degrees.  However, for purposes of applying the diagnostic criteria, the use of a goniometer is indispensable.  See 38 C.F.R. § 4.46 (2011).  Therefore, the Board finds the measurement of the Veteran's range of motion at the February 2007 examination more probative.  Even if the Board were to consider the ranges of motion shown in May 2008 in rating the Veteran's disability, it would still not equate to a 20 percent rating, which requires that flexion be less than 60 degrees.

Furthermore, the combined range of motion has not been shown to be less than 120 degrees.  Additionally, no muscle spasm or guarding has been shown.  Even when taking into account the Veteran's complaints of pain on motion, such complaints do not approximate flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees.  

The Board acknowledges that the Veteran has been diagnosed with IVDS.  Although the Veteran reported having bed rest prescribed by a physician at the February 2007 examination, there is no indication that his incapacitating episodes lasted at least two weeks but less than four weeks, which is required for a 20 percent rating.  Therefore, a rating in excess of 10 percent based on incapacitating episodes is not warranted.
The Board has also considered whether a separate rating is warranted for any associated neurologic abnormalities.  The Board acknowledges that private treatment records do show complaints of left leg pain and numbness in late 2003 and early 2004, and that the Veteran reported having right leg numbness in 2004 to the VA examiner.  However, no objective evidence of a neurologic abnormality for the Veteran's complaints has been shown.  Additionally, the Veteran denied other neurologic complaints such as bowel or bladder dysfunction in his treatment records as well as at the February 2007 examination.  The totality of the evidence fails to show any associated objective neurologic abnormalities for which separate ratings can be granted.  

In reaching this decision, the Board has considered the Veteran's belief that he is entitled to an initial rating in excess of 10 percent because he requires constant medication to treatment his disability.  However, under the pertinent rating criteria, symptoms warranting a rating in excess of 10 have not been shown. 

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's lumbar degenerative disc and joint disease warrants a rating in excess of 10 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 10 percent for this service-connected disability.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's lumbar degenerative disc and joint disease has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the lumbar degenerative disc and joint disease has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected lumbar degenerative disc and joint disease.  Indeed, the Veteran has been shown to be employed during this appeal until he lost his employment due to a non-medical reason.  See May 2008 VA psychiatric examination.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has, therefore, not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc and joint disease is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


